UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7157


JEVON EDWARD BROWN,

                  Plaintiff - Appellant,

             v.

PATRICK, Virginia Department of Corrections Officer, C/O,
employee for Unit #27; MR. RAGSDALE, Virginia Department of
Transportation,   Foreman, Crew   Virginia;  MS.  FRANCHER,
Virginia Department of Corrections, Unit #27, Medical Care
Assistant/Personnel; R. GRAMMER, Virginia Department of
Corrections, Unit #27, former inmate; J. H. SNODGRASS; A.
HARRIS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-01345-TSE-TRJ)


Submitted:    November 17, 2009             Decided:   November 23, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jevon Edward Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jevon Edward Brown appeals the district court’s order

denying what it construed to be a Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s February 24, 2009

order dismissing Brown’s 42 U.S.C. § 1983 (2006) action against

Defendants.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Brown v. Patrick, 1:08-cv-01345-TSE-TRJ (E.D.

Va. Apr. 20, 2009).           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2